Citation Nr: 1221400	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-06 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected lumbar spine degenerative disc disease.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 22, 2007 to July 9, 2007.  He had prior service in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified before the undersigned via video conference from the RO in July 2010.  In December 2010, the Board remanded the issues of service connection for knee disabilities.


FINDING OF FACT

The Veteran injured his knees while performing IDT in July and August 2006; current diagnoses of degenerative joint disease of the right knee with meniscus derangement and degenerative joint disease of the left knee are attributed to that injury.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee with meniscus derangement was incurred due to injury in IDT service.  38 U.S.C.A. §§ 101, 106, 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Degenerative joint disease of the left knee was incurred due to injury in IDT service.  38 U.S.C.A. §§ 101, 106, 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim of service connection for right and left knee disabilities is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.

Thus, service connection on a presumptive basis is not available where the only service performed is ADT or IDT.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when the Veteran has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In his substantive appeal, the Veteran asserted that his knee disability began while he was on weekend Reserve duty.  At his hearing, he further indicated that during his Reserve duty, his knees began popping.  He related that some of his physicians have told him that it may be related to his back disability (which is service-connected).  

Service treatment records show that on July 22, 2006, the Veteran reported right knee pain that started with running.  He described a popping as if the knee was out of place.  The assessment was right knee pain with running.  On July 31, 2006, the Veteran again sought treatment for right knee pain.  On August 9, 2006, he complained of right lower leg pain with running.  He stated that he had started running daily in April, May, and June.  He said that he was able to complete the May PRT, but experienced pain with running.  He continued to have pain in the right leg and now noticed pain in the left leg.  

The Board previously remanded this case to determine if the Veteran was on IDT or ADT when the knee injury occurred.  The Board requested that the RO/AMC should also verify the Veteran's complete dates of ADT and IDT.  In addition, a VA examination was requested.  

Thereafter, the Veteran's service personnel records were received which included his IDT and ADT dates.  IDT service was performed from May 24, 2006 to September 10, 2006.  Thus, when the Veteran made his knee complaints, he was serving on IDT.

In January 2011, the Veteran was afforded a VA examination.  He was diagnosed as having degenerative joint disease of both knees, worse on the right, with meniscus derangement of the right knee.  At that time, the Veteran reported that he was performing physical exercise while on Reserve duty when he felt his right knee pop.  The examiner stated that there is evidence that the Veteran's bilateral knee disability did have its clinical onset during military service.  He stated that the rationale was that the service treatment records confirmed knee pain dating back to July 22, 2006.  However, he indicated that the left knee was not mentioned until 2010.  The examiner stated that the argument could be made that the right knee is mentioned in the service medical record and the left one is not; therefore, the right knee is being confirmed as being service connected.  He stated that it is also reasonable to think that what happens in one could happen in the other, but there is no proof of that.  He stated that this rationale backs up the idea of service connection for the right knee, but does not prove it with the left one; however, he stated that it is also true that the x-rays studies that show arthritic changes did not happen overnight and it was likely that they were developing, but he did not see any mention of the left knee in the service treatment records and it was not mentioned until 2010.  

The Board finds that the Veteran suffers from degenerative joint disease of both knees, with meniscus derangement of the right knee, and that these conditions are related to his military service.  In making this determination, the Board notes that the Veteran is competent to report that he experienced knee popping and pain in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau; Davidson.  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge.  Such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno. 

Moreover, the Board finds no reason to doubt the credibility of the Veteran as his complaints of knee popping and pain are confirmed in his service treatment records.  As noted, the Veteran was serving on IDT when he made his initial right knee complaints in July 2006, and then reported left leg pain in August 2006.  He basically injured his knees during running exercises, received treatment, and has continued to have knee problems.  The VA examiner provided an opinion that current right knee diagnoses are related to the inservice right knee injury.  The Board attaches significant probative value to this opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

With respect to the left knee, the examiner indicated that the left knee degenerative joint disease was not related to service because the service treatment records did not show treatment for the left knee.  However, this is inaccurate, as the Veteran complained of his left knee in August 2006.  One can reasonably infer from the examiner's opinion that had he been aware of the left knee complaints in August 2006, the same reasoning and rationale he applied for relating the right knee disorder to active service would apply to the left knee.  Thus, resolving doubt in the Veteran's favor, the Board finds that service connection is warranted for the Veteran's right and left knee disorders.  

In sum, both the lay and medical evidence support a finding that the inservice knee injuries (as a result of running) in July and August 2006 resulted in current right and left knee disabilities.  Accordingly, service connection is warranted for degenerative joint disease of the right knee with meniscus derangement and for degenerative joint disease of the left knee.  Since service connection is being granted on a direct basis, there is no need to consider if service connection is warranted as secondary to the service-connected low back disability.


ORDER

Service connection for degenerative joint disease of the right knee with meniscus derangement is granted.

Service connection for degenerative joint disease of the left knee is granted.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


